                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

MAMBERTO REAL,

                 Plaintiff,

v.                                                           Case No: 2:19-cv-35-FtM-29UAM

ANDREA GOODELL and
WOODSPRING SUITES FORT
MYERS SOUTHEAST HOTEL,

                Defendants.


                                                ORDER

        This matter comes before the Court upon review of Defendants’ Motion for Leave to File

a Reply and Defendants’ Motion for Leave to Hold the Case Management Conference by

Telephone. Docs. 20, 21. Defendants seek to file a reply of 10 pages to Plaintiff’s response to

Defendants’ motion to dismiss the Complaint. Doc. 20 at 2. Plaintiff, proceeding pro se,

opposes the motion for a reply and has not indicated his position on the motion to hold the case

management conference by telephone. Doc. 20 at 2; Doc. 21 at 2. The Court finds good cause

to allow a reply brief, notwithstanding Plaintiff’s opposition, but not to the extent requested.

Defendants may file a reply brief not to exceed four (4) pages on or before March 20, 2019. The

Court will also allow the parties to hold the case management conference by telephone for good

cause shown.1




        1
         Although Plaintiff did not respond to Defendants’ attempts to confer regarding the telephonic
case management conference, due to the ministerial nature of the requested relief the Court will grant the
motion. Plaintiff is reminded that he must respond and confer with Defendants in accordance with the
Local Rules.
       ACCORDINGLY, it is

       ORDERED:

       1.       Defendants’ Motion for Leave to File a Reply (Doc. 20) is GRANTED in part.

Defendants shall have up to and including March 20, 2019 to file a reply brief not to exceed four

(4) pages.

       2.       Defendants’ Motion for Leave to Hold the Case Management Conference by

Telephone (Doc. 21) is GRANTED. The parties may conduct the case management conference

by telephone.

       DONE and ORDERED in Fort Myers, Florida on this 13th day of March, 2019.




Copies:
Counsel of record
Pro se parties




                                              -2-
